Citation Nr: 0419511	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied entitlement to special monthly compensation based 
on the need for regular aid and attendance of another person 
or on being housebound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran has a service-connected mental disorder, major 
depressive disorder, rated as 100 percent disabling.  She 
seeks entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person or 
on being housebound.  She contends that her mental disorder 
affects her memory, mood, and motivation to the extent that 
she needs assistance from another person to perform daily 
tasks and to avoid dangers in the home.  She asserts that her 
mental disorder also makes her unable to leave her house 
without another person accompanying her.  In addition to her 
mental disorder, the veteran also has physical disorders that 
have not been found to be service-connected.

Examinations to determine whether the veteran needed aid and 
attendance or was housebound were performed in January 2000, 
March 2000, and November 2001.  The reports of those 
examinations, however, do not provide sufficiently clear and 
complete information and opinion to indicate whether the 
veteran's service-connected mental disorder makes her 
housebound or in need of aid and attendance.  For instance, 
while VA examiner found in January and March 2000, that the 
veteran was not in need of daily skilled care, it is not 
clear whether these findings were based on the report that 
she received daily care from her husband.  It is also unclear 
whether the veteran's limitations are due to the service 
connected major depression, or to non-service connected 
disabilities, including dementia.  Therefore, this case will 
be remanded for a new examination with opinions.

VA is required to notify a claimant of the evidence needed to 
substantiate the claim, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  This notice 
obligation is not met unless VA can point to a specific 
document in the claims folder.  See Quartuccio v. Principi, 
16 Vet App 183 (2002).  VA has not provided the veteran and 
her representative with this notice.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran and her representative notice of 
the evidence necessary to support her 
claim for special monthly compensation 
based on the need for aid and attendance 
or based on being housebound.

The AMC or RO should inform the veteran 
and her representative that the claim 
could be supported by evidence that her 
service-connected mental disorder renders 
her in need of assistance from another 
person to protect her from hazards in her 
environment or incapable of performing 
self care, or by evidence that her mental 
disorder makes her unable to leave her 
home.

The AMC or RO should inform the veteran 
and her representative that VA will 
schedule an examination to obtain 
findings and opinions as to whether her 
mental disorder makes her need regular 
aid and attendance or makes her 
housebound.  The AMC or RO should inform 
the veteran and her representative that 
the veteran may submit her own evidence 
in support of the claim.

The AMC or RO should tell the veteran to 
provide any evidence in her possession 
that pertains to the claim.

2.  The AMC or RO should schedule the 
veteran for an examination to obtain 
findings and opinions as to whether the 
veteran's service-connected mental 
disorder render her incapable of 
protecting herself from the hazards 
incident to her environment, dress or 
undress, keep herself ordinarily clean 
and presentable, feed herself, or unable 
to attend to the wants of nature; or 
causes her to be substantially confined 
to her home.  The veteran's claims file 
should be provided to the examiner.  The 
examiner should provide opinions as to 
whether the manifestations of the 
veteran's depressive disorder, including 
any memory impairment and any suicidal 
aspects, make her need regular aid or 
attendance from another person, or make 
her unable to leave her house (even with 
another person).

3.  Thereafter, the AMC or RO should 
readjudicate the veteran's claim for 
special monthly compensation based on 
needing aid and attendance or being 
housebound.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




